DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 3-21 are pending in the instant invention.  According to the Amendments to the Claims, filed November 9, 2020, claims 3-8 were amended, claims 1 and 2 were cancelled and claims 20 and 21 were added.

Status of Priority

	This invention is a Divisional (DIV) of US Application No. 16/413,458, filed May 15, 2019 and now US 10,828,299, which is a Continuation (CON) of US Application No. 15/945,685, filed April 4, 2018 and now US 10,342,794, which is a Continuation (CON) of US Application No. 15/017,394, filed February 5, 2016 and now US 9,968,601, which is a Continuation (CON) of US Application No. 14/578,973, filed December 22, 2014 and now US 9,290,505, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/920,407, filed December 23, 2013.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 3, 4 and 7, drawn to crystalline Form I of the succinate salt of 6-(6-amino-pyrazin-2-yl)-N-(4-(4-(oxetan-3-yl)piperazin-1-yl)phenyl)imidazo[1,2-a]pyrazin-8-amine (Compound 2), shown to the right, and/or a pharma-ceutical composition thereof; (2) claims 5, 6 and 20, drawn to a crystalline Form II of the succinate salt of 6-(6-aminopyrazin-2-yl)-N-(4-(4-(oxetan-3-yl)-piperazin-1-yl)phenyl)imidazo[1,2-a]pyrazin-8-amine (Compound 2), shown to the right above; (3) claims 8-19, drawn to a method for inhibiting spleen tyrosine kinase activity in a subject, comprising administering… crystalline Form I of the succinate salt of 6-(6-aminopyrazin-2-yl)-N-(4-(4-(oxetan-3-yl)piperazin-1-yl)phenyl)imidazo[1,2-a]pyrazin-8-amine (Compound 2), shown to the right above; and (4) claim 21, drawn to a method for inhibiting spleen tyrosine kinase activity in a subject, comprising administering… crystalline Form II of the succinate salt of 6-(6-aminopyrazin-2-yl)-N-(4-(4-(oxetan-3-yl)piperazin-1-yl)phenyl)imidazo[1,2-a]pyrazin-8-amine (Compound 2), shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 3-21 is contained within.

Reasons for Allowance

	Claims 3-24 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) crystalline Form I of the succinate salt of 6-(6-aminopyrazin-2-yl)-N-(4-(4-(oxetan-3-yl)piperazin-1-yl)phenyl)imidazo[1,2-a]pyrazin-8-amine (Compound 2), as recited in claim 3; and (2) crystalline Form II of the succinate salt of 6-(6-amino-pyrazin-2-yl)-N-(4-(4-(oxetan-3-yl)piperazin-1-yl)phenyl)imidazo[1,2-a]pyrazin-8-amine (Compound 2), as recited in claim 5, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
CRYSTALLINE MONOMESYLATE SALT OF 6-(6-AMINOPYRAZIN-2-YL)-N-( 4-( 4-( OXETAN-3-YL)PIPERAZIN-1-YL)PHENYL)IMIDAZO[1,2-a]PYRAZIN-8-AMINE

	has been deleted and replaced with the following:
---“CRYSTALLINE SUCCINATE SALT OF 6-(6-AMINOPYRAZIN-2-YL)-N-(4-(4-(OXETAN-3-YL)PIPERAZIN-1-YL)PHENYL)IMIDAZO[1,2-a]PYRAZIN-8-AMINE”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	A crystalline Form I of a succinate salt of Compound 2:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

2

	wherein the crystalline form is characterized by an X-ray powder diffractogram comprising peaks (º2) at 16.5º ± 0.2 º2, 17.7º ± 0.2 º2, 21.8º ± 0.2 º2, 24.5º ± 0.2 º2 and 28.4º ± 0.2 º2, and further wherein the X-ray powder diffractogram is determined on a diffractometer using Cu-K radiation at a wavelength of 1.5418 Å.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 3, wherein the crystalline form further comprises peaks (º2) at 8.0º ± 0.2 º2 and 8.3º ± 0.2 º2.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the crystalline form of claim 3 and at least one pharmaceutically acceptable vehicle.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting spleen tyrosine kinase activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of the crystalline form of claim 3.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 6, wherein the subject suffers from a solid tumor, wherein the solid tumor is due to a cancer selected from the group consisting of an adrenocorticotropic hormone-producing tumor, bladder cancer, bone cancer, a brain tumor, breast cancer, a cancer of the adrenal cortex, central nervous system cancer, cervical cancer, colon cancer, colorectal cancer, endometrial cancer, esophageal cancer, esophageal squamous cell carcinoma, gall bladder cancer, gastric cancer, head and neck cancer, hemangiopericytoma, hepatocellular cancer, Kaposi’s sarcoma, lung cancer, malignant pleural effusion, melanoma, mesothelioma, myxoid carcinoma, neuroblastoma, neuroendocrine cancer, oral carcinoma, ovarian cancer, pancreatic cancer, peritoneal effusion, prostate cancer, renal cancer, retinoblastoma, round cell carcinoma, soft tissue sarcoma, squamous cell carcinoma, thyroid cancer, a trophoblastic neoplasm, urological cancer, and Wilms tumor.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 7, wherein the brain tumor is selected from the group consisting of adult anaplastic astrocytoma, adult glioblastoma multiforme, anaplastic oligodendroglioma, and a glioma.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 7, wherein the lung cancer is selected from the group consisting of non-small cell lung cancer and small cell lung cancer.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 6, wherein the subject suffers from a disorder or disease selected from the group consisting of acute lymphocytic leukemia, acute myeloid leukemia, anaplastic large cell lymphoma, angioimmunoblastic T-cell lymphoma, B-cell acute lymphoblastic leukemia, B-cell lymphoma, B-cell prolymphocytic leukemia, Burkitt’s lymphoma, chronic lymphocytic leukemia, chronic myeloid leukemia, cutaneous T-cell lymphoma, extranodal T-cell lymphoma, follicular lymphoma, hairy cell leukemia, immunoblastic large cell lymphoma, juvenile myelomonocytic leukemia, lymphoblastic lymphoma, lymphoplasmacytic lymphoma, mantle cell lymphoma, marginal zone lymphoma, minimal residual disease, multiple myeloma, myelodysplastic syndrome, a myeloproliferative disease, nodal marginal zone lymphoma, non-Hodgkin’s lymphoma, plasmacytoma, primary effusion lymphoma, primary myelofibrosis, secondary myelofibrosis, small lymphocytic lymphoma, small non-cleaved cell lymphoma, T-cell acute lymphoblastic leukemia, and Waldestrom’s macroglobulinemia.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 10, wherein the B-cell lymphoma, cutaneous T-cell lymphoma, or non-Hodgkin’s lymphoma is selected from the group consisting of diffuse large B-cell lymphoma, extranodal marginal zone B-cell lymphoma of mucosa-associated lymphoid tissue type, intravascular large B-cell lymphoma, mediastinal large B-cell lymphoma, splenic marginal zone B-cell lymphoma, mycosis fungoides, and indolent non-Hodgkin’s lymphoma.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 11, wherein the indolent non-Hodgkin’s lymphoma is refractory indolent non-Hodgkin’s lymphoma.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 6, wherein the subject suffers from a disorder or disease selected from the group consisting of acute disseminated encephalomyelitis, acute hypersensitivity, acute respiratory distress syndrome, Addison’s disease, alcoholic hepatitis, allergic conjunctivitis, allergic rhinitis, allograft rejection, alveolitis, Alzheimer’s disease, appendicitis, asthma, atherosclerosis, atopic dermatitis, autoimmune hemolytic anemia, autoimmune thyroiditis, Behcet’s disease, brain injury due to minor trauma, bronchiectasis, cholocystitis, chronic bronchitis, chronic idiopathic thrombocytopenic purpura, chronic inflammatory bowel disease, contact dermatitis, coryza, Crohn’s disease, cystic fibrosis, cytokine-induced toxicity, delayed hypersensitivity, dermatomyositis, diabetes, a disease involving leukocyte diapedesis, a disease state due to leukocyte dyscrasia, a disease state due to leukocyte metastasis, eczema, emphysema, encephalitis, endotoxic shock, enteritis, eosinophilic granuloma, essential thrombocythemia, fever due to infection, a food allergy, gastritis, gingivitis, glomerulonephritis, Goodpasture’s syndrome, gouty arthritis, graft-versus-host disease, a granulocyte transfusion-associated syndrome, hay fever, a hemorrhage, hepatitis, hyperacute rejection of transplanted organs, hypovolemic shock, inflammatory pelvic disease, irritable bowel syndrome, keloid formation, meningitis, monoarticular arthritis, multiple organ injury syndrome secondary to septicemia, multiple sclerosis, myalgia due to infection, myasthenia gravis, myocarditis, myositis, necrotizing enterocolitis, nephritis, osteoarthritis, osteomyelitis, pancreatitis, Parkinson’s disease, pleurisy, pneumonia, pneumonitis, polycystic kidney disease, polycythemia vera, psoriasis, psoriatic arthritis, pulmonary oxygen toxicity, pulmonary sarcoidosis, reperfusion injury of the brain, reperfusion injury of the extremities, reperfusion injury of the myocardium, Reynaud’s syndrome, rheumatoid arthritis, scar tissue formation, scleroderma, sepsis, septic shock, silicosis, sinusitis, Sjögren’s syndrome, skin sunburn, spinal cord injury due to minor trauma, spondylitis, systemic lupus erythematosus, thermal injury, thyroid-associated ophthalmopathy, tissue graft rejection, toxic shock syndrome, trauma, ulcerative colitis, urethritis, urticaria, uveitis, vasculitis, and vernal conjunctivitis.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 13, wherein the asthma, diabetes, hemorrhage, pneumonia, or sepsis is selected from the group consisting of bronchial asthma, type I diabetes mellitus, pulmonary hemorrhage, bacterial pneumonia, gram negative sepsis, and gram positive sepsis.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 6, wherein the subject suffers from a disorder or disease selected from the group consisting of acute disseminated encephalomyelitis, asthma, autoimmune hemolytic anemia, chronic obstructive pulmonary disease, Crohn’s disease, idiopathic thrombocytopenic purpura, irritable bowel syndrome, multiple sclerosis, myasthenia gravis, psoriasis, rheumatoid arthritis, Sjögren’s syndrome, systemic lupus erythematosus, and ulcerative colitis.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 15, wherein the disorder or disease is selected from the group consisting of asthma, chronic obstructive pulmonary disease, multiple sclerosis, rheumatoid arthritis, and systemic lupus erythematosus.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 6, wherein the subject suffers from a disorder or disease selected from the group consisting of an allergic disorder, an autoimmune disease, a cancer, and an inflammatory disorder.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 17, wherein the disorder or disease is an inflammatory disorder.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 6, wherein the subject suffers from a cancer selected from the group consisting of a hematologic malignancy and a solid tumor.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 19, wherein the hematologic malignancy is selected from the group consisting of leukemia, lymphoma, and multiple myeloma.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	A crystalline Form II of a succinate salt of Compound 2:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

2

	wherein the crystalline form is characterized by an X-ray powder diffractogram comprising peaks (º2) at 7.6º ± 0.2 º2, 7.9º ± 0.2 º2, 16.3º ± 0.2 º2 22.0º ± 0.2 º2, and 25.0º ± 0.2 º2, and further wherein the X-ray powder diffractogram is determined on a diffractometer using Cu-K radiation at a wavelength of 1.5418 Å.”---

	For new claim 22, the following text is inserted:
---“The crystalline form of claim 21, wherein the crystalline form further comprises peaks (º2) at 11.3º ± 0.2 º2 and 28.6º ± 0.2 º2.”---

	For new claim 23, the following text is inserted:
---“A pharmaceutical composition comprising the crystalline form of claim 21 and at least one pharmaceutically acceptable vehicle.”---

	For new claim 24, the following text is inserted:
---“A method for inhibiting spleen tyrosine kinase activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of the crystalline form of claim 21.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ryan E. Melnick (Reg. No. 58,621) on June 30, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624